  Case 4:20-cv-04205-LLP Document 6 Filed 12/22/20 Page 1 of 2 PageID #: 45




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


JAMAR BAILEY,                                             4:20-CV-04205-LLP

                     Petitioner,

       vs.                                               ORDER FOR SERVICE
                                                                AND
(AW) JURY, ACTING WARDEN;                                 TO SHOW CAUSE

                     Respondent.



      Petitioner Jamar Bailey, an inmate at the Yankton Federal Prison Camp, in

Yankton, South Dakota, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. The court directs the petition in this case be served and that a

response be filed.

      A § 2241 petitioner must exhaust administrative remedies before filing.

Mathena v. United States, 577 F.3d 943, 946 (8th Cir. 2009); Thompson, 297 Fed.

Appx. at 562; United States v. Chappel, 208 F.3d 1069 (8th Cir. 2000). In his

submissions, Mr. Bailey states he is still waiting for a response on his request for

administrative remedy. Therefore, the parties will be directed to show cause why the

petition should not be dismissed for failure to exhaust administrative remedies.

      Further, Mr. Bailey requests the court appoint counsel to represent him. There

is no recognized constitutional right under the Sixth Amendment for the appointment

of counsel in habeas corpus cases. Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir.

1994). Habeas actions are civil in nature, so the Sixth Amendment right to counsel

applicable in criminal proceedings does not apply. Id. The court does, however, have
  Case 4:20-cv-04205-LLP Document 6 Filed 12/22/20 Page 2 of 2 PageID #: 46



discretion to appoint counsel if the interests of justice so require or if an evidentiary

hearing will be held. See 18 U.S.C. § 3006A(a)(2)(B). The court will not appoint counsel

at this juncture of the proceedings and accordingly denies movant’s motion. This case

is not legally or factually complex and the court is confident movant can present his

issues himself at this point. Should an evidentiary hearing become necessary, the

court will appoint counsel.

       Accordingly, IT IS ORDERED that:

       (1)    Petitioner’s motion to proceed in forma pauperis (Doc. 3) is granted.
              Petitioner shall pay the $5.00 filing fee by January 11, 2021.

       (2)    Petitioner’s motion for appointment of counsel (Doc. 4) is denied.

       (3)    the Clerk of Court shall serve upon respondent and the United States
              Attorney for the District of South Dakota a copy of the petition,
              attachments to the petition, brief, and this order;

       (4)    That both respondent and Mr. Bailey shall show cause no later than
              January 11, 2021, why Mr. Bailey’s petition should not be dismissed
              without prejudice for failure to exhaust his administrative remedies.

       Mr. Bailey is notified that failure to respond to the above order to show

cause may result in dismissal of his petition in this court.

       DATED this 22nd day of December, 2020.

                                          BY THE COURT:



                                          VERONICA L. DUFFY
                                          United States Magistrate Judge
